--------------------------------------------------------------------------------

Exhibit 10.2
 
RESIGNATION OF AGENT, APPOINTMENT OF SUCCESSOR AGENT
AND ASSIGNMENT OF SECURITY INSTRUMENTS
 
This Resignation of Agent, Appointment of Successor Agent and Assignment of
Security Instruments (this “Agreement”) is dated effective June 29, 2005 by and
among Brigham Oil & Gas, L.P. (the "Borrower"), Société Générale ("Assignor")
and Bank of America, N.A. ("Assignee").
 
WHEREAS, the Borrower, the lenders named therein (collectively, the "Existing
Lenders") and Assignor, as administrative agent are parties to that certain
Third Amended and Restated Credit Agreement dated as of January 21, 2005, as
amended (the "Existing Credit Agreement");
 
WHEREAS, the Borrower, the lenders named therein (collectively, the "Lenders")
and Assignee, as Administrative Agent desire to enter into that certain Fourth
Amended and Restated Credit Agreement dated as of June 29, 2005, as amended (the
"Credit Agreement"; the defined terms of which are used herein unless otherwise
defined herein), which, among other things, amends and restates the Existing
Credit Agreement in its entirety; and
 
WHEREAS, in conjunction with the amendment and restatement of the Existing
Credit Agreement, the Assignor desires to resign as administrative agent under
the Existing Credit Agreement and the other Loan Documents, and the parties
hereto wish to appoint Assignee as Administrative Agent.
 
NOW THEREFORE, in consideration of the mutual agreements set forth herein, the
parties hereto agree as follows:
 
1.  Resignation of Société Générale. The Assignor hereby gives written notice of
and resigns as administrative agent. The provisions of Section 9.06 of the
Credit Agreement shall apply to such resignation. The exculpatory provisions of
Article IX of the Credit Agreement shall continue to apply after the execution
of this Agreement to Assignor and its activities as administrative agent before
the execution of this Agreement.
 
2.  Appointment of Replacement Agent. Pursuant to Section 9.01 of the Credit
Agreement, the Lenders party to the Credit Agreement have agreed to and have
appointed Assignee as the new Administrative Agent; provided, however, Assignee
does not assume and shall not be obligated to pay, perform or discharge any
claim, debt, obligation, expense or liability of the Assignor of any kind,
whether known or unknown, absolute or contingent, under the Loan Documents or
otherwise, arising out of any act or omission occurring on or before the date
hereof under the Loan Documents.
 
3.  Assignment of Liens. The Assignor, as administrative agent, hereby transfers
and assigns unto the Assignee all of its right, title and interest as
administrative agent under and in the Security Instruments. The Assignor further
agrees that it will execute any and all assignment and transfer documents
necessary to effect or evidence such transfer and assignment. The Assignor also
hereby authorizes the Assignee, as the Administrative Agent, to file any
amendments to the financing statements. The transfer and assignment described in
this Section 3 is expressly made without recourse upon the Assignor and without
warranty by the Assignor of any kind, express, implied, statutory or otherwise,
except that the Assignor represents and warrants that (i) Assignor is the legal
and equitable owner and holder of the liens evidenced by the Security
Instruments, as administrative agent on behalf of the Existing Lenders, (ii)
Assignor has the right to assign same, and (iii) Assignor has not assigned,
released, subordinated or granted any encumbrances against the Security
Instruments evidenced thereby, except as otherwise permitted by the Credit
Agreement.
 
1

--------------------------------------------------------------------------------


 
4.  All references in the Pledge Agreements to the Existing Credit Agreement
shall be deemed to include the Credit Agreement and all references in the Pledge
Agreements to "Secured Party" (or words of similar import) shall be deemed to
include Assignee, in its capacity as Administrative Agent under the Credit
Agreement.
 
5.  Counterparts. This Agreement may be executed in multiple counterparts and
delivered by facsimile, each of which shall be deemed an original, and all of
which taken together shall constitute one and the same agreement.
 
6.  Separability. Should any clause, sentence, paragraph or subsection of this
Agreement be judicially declared to be invalid, unenforceable or void, such
decision will not have the effect of invalidating or voiding the remainder of
this Agreement, and the parties hereto agree that the part or parts of this
Agreement so held to be invalid, unenforceable or void will be deemed to have
been stricken herefrom by the parties hereto, and the remainder will have the
same force and effectiveness as if such stricken part or parts had never been
included herein.
 
7.  Effectiveness. This Agreement shall be effective on the date first written
above when (a) the parties hereto shall have validly executed this Agreement and
delivered such to the Assignee, and (b) the Borrower shall have paid all costs
and expenses which have been invoiced and are payable pursuant to Section 10.04
of the Existing Credit Agreement.
 
8.  Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York and applicable federal law.
 
[Remainder of this page intentionally left blank. Signature pages follow.]
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Resignation of Agent,
Appointment of Successor Agent and Assignment of Security Instruments to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.



   
SOCIÉTÉ GÉNÉRALE, as Assignor
             
/s/ Graeme Bullen
     
Vice President
                     
BANK OF AMERICA, N.A., as Assignee
             
/s/ Jeffrey H. Rathkamp
     
Director
             
BRIGHAM OIL & GAS, L.P., as Borrower
             
By:
Brigham, Inc., a Nevada corporation, its General Partner
             
/s/ Eugene B. Shepherd, Jr.
     
Executive Vice President and
     
Chief Financial Officer
 




--------------------------------------------------------------------------------